Name: Commission Regulation (EC) No 829/96 of 6 May 1996 amending Regulation (EEC) No 1727/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Azores and Madeira and establishing the forecast supply balance and Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  plant product
 Date Published: nan

 Avis juridique important|31996R0829Commission Regulation (EC) No 829/96 of 6 May 1996 amending Regulation (EEC) No 1727/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Azores and Madeira and establishing the forecast supply balance and Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92 Official Journal L 112 , 07/05/1996 P. 0005 - 0006COMMISSION REGULATION (EC) No 829/96 of 6 May 1996 amending Regulation (EEC) No 1727/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Azores and Madeira and establishing the forecast supply balance and Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 10 thereof,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Regulation (EC) No 2537/95, and in particular Article 3 (4) thereof,Whereas the forecast supply balances in cereals for the Azores and Madeira are established by Commission Regulation (EEC) No 1727/92 (4), as last amended by Regulation (EC) No 2270/95 (5), and for the Canary Islands by Commission Regulation (EC) No 2883/94 (6), as last amended by Regulation (EC) No 2931/95 (7); whereas to meet the needs of these regions amendments must be made to these forecast supply balances;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 1727/92 is replaced by Annex I hereto.Article 2 Annex VI to Regulation (EC) No 2883/94 is replaced by Annex II hereto.Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 May 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 173, 27. 6. 1992, p. 1.(2) OJ No L 260, 31. 10. 1995, p. 10.(3) OJ No L 173, 27. 6. 1992, p. 13.(4) OJ No L 179, 1. 7. 1992, p. 101.(5) OJ No L 231, 28. 9. 1995, p. 21.(6) OJ No L 304, 29. 11. 1994, p. 18.(7) OJ No L 307, 20. 12. 1995, p. 10.ANNEX I 'ANNEXAzores and Madeira: Supply balance for cereals for the 1995/96 marketing year>TABLE>ANNEX II 'ANNEX VICanary Islands: Supply balance for cereal products for the 1995/96 marketing year>TABLE>